internal_revenue_service number release date index number 2056a ------------------------------- --------------------------------------------------------------- -------------------------------------- -------------------------- ------------------------------------- re department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ----------------- telephone number ---- refer reply to cc psi plr-113058-10 date september decedent -------------------------------------------- spouse children trust date date a ------------------- ----------------------------------------------------------------------------- --------------------------------------------------------------------------------------- ----------------------- ----------------------- ---------- dear ---------------------------------- this responds to your letter dated date requesting rulings for an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make a qualified_domestic_trust qdot election under sec_2056a of the internal_revenue_code with respect to a_trust the facts and representations submitted are as follows on date decedent a resident of state and a lawful permanent resident_of_the_united_states died testate survived by spouse spouse and four children children neither decedent nor spouse is a citizen_of_the_united_states children are citizens of the united_states children are executors of decedent’s estate under article second of his last will and testament will decedent bequeathed a percent of the residue of his estate in trust trust for the benefit of spouse children are trustees of trust under the terms of trust the trustees must pay all income to spouse and may distribute principal to spouse or use it solely for her benefit during her lifetime upon spouse’s death trust will terminate and the trustees will distribute the assets equally to children plr-113058-10 on date the executors of decedent’s estate timely filed a form_706 united_states estate and generation-skipping tax_return and elected on the schedule m for the assets of trust to qualify for the estate_tax_marital_deduction the executors represent that they engaged a tax accountant to prepare the form_706 and that the accountant failed to make the election to treat the trust as a qdot on such form the estate is requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 to make a qdot election with respect to trust sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse under sec_2056 a marital_deduction is allowed for qualified_terminable_interest_property qtip which is defined under sec_2056 as property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which the election under sec_2056 applies sec_2056 provides that the election with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 section b b ii provides that a surviving_spouse has a qualifying_income_interest_for_life in property if i the surviving_spouse is entitled to all of the income from the property payable annually or at more frequent intervals and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2056 provides that if the surviving_spouse is not a citizen_of_the_united_states no deduction shall be allowed under sec_2056 however sec_2056 provides that sec_2056 will not apply to any property passing to the surviving_spouse in a qdot under sec_2056a in order for a_trust to qualify as a qdot the trust instrument must require that at least one trustee of the trust be an individual citizen_of_the_united_states or domestic_corporation and that no distribution other than a distribution of income may be made from the trust unless a trustee who is an individual citizen_of_the_united_states or a domestic_corporation has the right to withhold from the distribution the additional estate_tax imposed by sec_2056a on the distribution the trust must meet the requirements that are prescribed under treasury regulations to ensure the collection of the tax imposed by sec_2056a and the executor must make the election prescribed by sec_2056a to treat the trust as qdot plr-113058-10 under sec_2056a and sec_20_2056a-3 the election to treat a_trust as a qdot must be made on the last federal estate_tax_return filed before the due_date including extensions of time to file actually granted or if a timely return is not filed on the first federal estate_tax_return filed after the due_date the election once made is irrevocable no election may be made if the return is filed more than year after the due_date of the return sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore an extension of time until days after the receipt of this letter is granted to make a qdot election with respect to trust and a percent of the residue of decedent’s estate that passed in trust pursuant to article second of decedent’s will the election should be made on a supplemental form_706 united_states estate and generation-skipping_transfer_tax return filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for this purpose furthermore except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the ruling s in this letter pertaining to the federal estate and or generation-skipping_transfer_tax apply only to the extent that the relevant sections of the code are in effect during the period at issue this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-113058-10 in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely james f hogan chief branch passthroughs special industries
